Citation Nr: 1731447	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

 Entitlement to a compensable rating for seborrheic dermatitis with actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied an increased rating for seborrheic dermatitis with actinic keratosis.  The claims file is now in the jurisdiction of the Houston, Texas RO.  In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015 this matter was remanded for further development.

In a June 2017 decision (remanding another issue), the instant claim was placed in abeyance pending the resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit decided that matter in Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).  Therefore, the stay in the instant claim has been lifted.   

[The June 2017 Board decision remanded for further development the matter of the rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.  The development sought has apparently not yet been completed, and the matter remains pending at the Agency of Original Jurisdiction (AOJ).  Consequently, that issue is not before the Board at this time.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary for proper adjudication of this claim.  The Board's September 2015 remand instructed the examiner to assess the current severity of the Veteran's service-connected seborrheic dermatitis with actinic keratosis and specifically note the percentages of the entire body and exposed areas affected (including during exacerbations of the skin disability).  The January 2016 VA examiner noted that less than 5 percent of the body surface area was affected by seborrheic dermatitis, but the examiner did not note the percentage of the entire body or exposed areas affected by actinic keratosis (the sizes and numbers of papules on the Veteran's forehead, cheeks, hands, forearms, etc. were noted, but the area of involvement in terms of percentage of total body area or exposed areas was not identified).  Corrective action is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a dermatological examination of the Veteran to assess the current severity of his service-connected seborrheic dermatitis with actinic keratosis.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  In addition to reporting clinical findings, the examiner should elicit from the Veteran a detailed description of the nature, frequency, durations, and all affected areas of involvement (and their extent) during periods of exacerbation.  Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Please assess the severity of the Veteran's service-connected seborrheic dermatitis with actinic keratosis. [The examiner must be provided a copy of the criteria for rating skin disabilities, including dermatitis, and the findings noted should include the information needed to rate under all applicable criteria.]  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected by the seborrheic dermatitis and/or actinic keratoses (including during periods exacerbation, considering the Veteran's reports and commenting whether they are consistent with the clinical picture presented by the record) and the nature, frequency, and duration of any systemic therapy provided. 

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

